DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Mr. Christopher S. Tuttle (Reg. No. 41,357) on 06/08/2021. 

The application has been amended as follows:

With respect to Claim 1, please delete claim 1 and insert
1. (Currently amended) A method of voice identification enrollment, comprising: 
 	recording meeting audio of a meeting in which two or more human speakers speak at different times; 
 	during the meeting, determining whether one or more conditions of a protocol for sampling meeting audio used to establish a voiceprint for a selected human speaker are satisfied, the one or more conditions including respective contributions to the meeting audio from one or more human speakers other than the selected human speaker being less than an audio magnitude threshold, wherein the selected human speaker is one of the two or more speakers who speak at different times; 
	in response to determining that the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold, not selecting any sample of the meeting audio for establishing the voiceprint;
the meeting audio according to the protocol, the sample representing an utterance made by the selected human speaker and temporally corresponding to a time at which the respective contributions to the meeting audio from the one or more human speakers are less than the audio magnitude threshold; and 
 	establishing, based at least on the sample, the voiceprint of the selected human speaker.

With respect to Claim 14, please delete claim 14 and insert
14. (Currently amended) A computing device, comprising: 
 	a logic machine; and 
 	a storage machine holding instructions executable by the logic machine to: 
 	recording meeting audio of a meeting in which two or more human speakers speak at different times; 
 	during the meeting, determine whether one or more conditions of a protocol for sampling meeting audio used to establish a voiceprint for a selected human speaker are satisfied, the one or more conditions including respective contributions to the meeting audio from one or more human speakers other than the selected human speaker being less than an audio magnitude threshold, wherein the selected human speaker is one of the two or more speakers who speak at different times; 
	in response to determining that the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold, not select any sample of the meeting audio for establishing the voiceprint;
	in response to determining that the one or more conditions are satisfied, select a sample of the meeting audio according to the protocol, the sample representing an utterance made by the selected human speaker and temporally corresponding to a time at which the respective contributions to the meeting audio from the one or more human speakers are less than the audio magnitude threshold; and 
 	establish, based at least on the sample, the voiceprint of the selected human speaker.  

With respect to Claim 19, please delete claim 19 and insert
19. (Currently amended) A voice identification enrollment system, comprising: 

 	a logic machine; and 
 	a storage machine holding instructions executable by the logic machine to: 
 	record meeting audio of a meeting in which two or more human speakers speak at different times; 
 	during the meeting, determine whether one or more conditions of a protocol for sampling meeting audio via the plurality of microphones used to establish a voiceprint for a selected human speaker are satisfied, the one or more conditions including respective contributions to the meeting audio from one or more human speakers other than the selected human speaker being less than an audio magnitude threshold, wherein the selected human speaker is one of the two or more speakers who speak at different times; 
 	in response to determining that the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold, not select any sample of the meeting audio for establishing the voiceprint;
 	in response to determining that the one or more conditions are satisfied, select a sample of the meeting audio according to the protocol, the sample representing an utterance made by the selected human speaker and temporally corresponding to a time at which the respective contributions to the meeting audio from the one or more human speakers are less than the audio magnitude threshold; and 
 	establish, based at least on the sample, the voiceprint of the selected human speaker.  

Reasons for Allowance
3.	Claims 1-8, 10-17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“during the meeting, determining whether one or more conditions of a protocol for sampling meeting audio used to establish a voiceprint for a selected human speaker are satisfied, the one or more conditions including respective contributions to the meeting audio from one or more human speakers other than the selected human speaker being less than an audio magnitude wherein the selected human speaker is one of the two or more speakers who speak at different times; 
	in response to determining that the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold, not selecting any sample of the meeting audio for establishing the voiceprint;” as recited in Claim 1. 

 	“during the meeting, determine whether one or more conditions of a protocol for sampling meeting audio used to establish a voiceprint for a selected human speaker are satisfied, the one or more conditions including respective contributions to the meeting audio from one or more human speakers other than the selected human speaker being less than an audio magnitude threshold, wherein the selected human speaker is one of the two or more speakers who speak at different times; 
	in response to determining that the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold, not select any sample of the meeting audio for establishing the voiceprint;” as recited in Claim 14. 

	“during the meeting, determine whether one or more conditions of a protocol for sampling meeting audio via the plurality of microphones used to establish a voiceprint for a selected human speaker are satisfied, the one or more conditions including respective contributions to the meeting audio from one or more human speakers other than the selected human speaker being less than an audio magnitude threshold, wherein the selected human speaker is one of the two or more speakers who speak at different times; 
 	in response to determining that the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold, not select any sample of the meeting audio for establishing the voiceprint;” as recited in Claim 19. 

Closest prior arts found as following. 
determining the key points made by a speaker during a video conference, [0003] A computer receives audio and video components from a video conference. The computer determines which participant is speaking based on comparing images of the participants with template images of speaking and non-speaking faces. The computer determines the voice print of the speaking participant by applying a Hidden Markov Model to a brief recording of the voice waveform of the participant and associated the determined voiceprint with the face of the speaking participant, [0018] Speech summarization program 118 is capable of identifying the voiceprint, or unique voice waveform parameters, of a speaker in the audio feed, for example, by utilizing a Hidden Markov Model (HMM) to analyze common acoustic-phonetic characteristic including the decibel range, frequency spectrum, formant, fundamental tone, and reflection coefficients. Speech summarization program 116 is additionally capable of identifying the speaker in the video feed by analyzing the facial expressions of participants using a template based facial recognition method. Furthermore, speech summarization program 116 is capable of matching the voiceprint of a speaker in the audio feed with the face of the speaker in the video feed and storing the voiceprint of the speaker in a user database.) However, Chen et al. does not detect a speaker in the meeting by determining respective contributions to the meeting audio by one or more participants. Chen et al. also does not consider the case if the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold. Thus, Chen et al. fail to teach and/or suggest the allowable subject matter noted above. 
b.	Shimomori et al. (US 2009/0248414 A1). In this reference, Shimomori et al. disclose a method/ a system for establishing a voiceprint (Shimomori et al. [0043] At this time, a speaker model may be created only for a speaker who has a total duration, which is greater than or equal to a threshold, of all utterance periods corresponding to utterance duration of pieces of speaker information, Fig. 5 elements S501, S502, [0029] The speaker feature amount extraction unit 105 extracts a feature amount that characterizes the speaker from the speech waveform of the first utterance period corresponding to the utterance duration of the speaker information, and associates the speaker name with the feature amount, [0043] At this time, a speaker model may be created only for a speaker who has a total duration, which is greater than or equal to a threshold, of all utterance periods corresponding to utterance duration of pieces of speaker information.) Shimomori et al. compares the total duration with a threshold to determine a qualified speaker. Shimomori et al. does not compare the respective contribution to a conversation audio from a participant in the conversation to an audio magnitude threshold. Shimomori et al. does not consider the case if the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold. Thus, Shimomori et al. fail to teach and/or suggest the allowable subject matter noted above. 
c. 	Harrington (US 2010/0100376 A1). In this reference, Harrington disclose a method/a system for establishing a voiceprint by determining that if a detected waveform is a human voice (Harrington [0017] The completed visualization then allows listeners to a conference call to get a more accurate picture of who is speaking, especially in, for example, bandwidth limited contexts with multiple speakers, such as conference calls, [0007] the programing instructions are operable to create a voiceprint from the current waveform if the current waveform is of a human voice, [0041] an input waveform is acquired by, e.g., a personal computer device using an on-board microphone. The human voice verification (HVV) tool 30 receives the input waveform and processes it to verify that the input waveform contains attributes of a human voice. For example, in embodiments, the HVV tool 30 verifies the input waveform as a human voice if, e.g.., ninety percent or more of the recorded frequencies occur in in the frequency band from 200-800 Hz. That is, the human voice is approximately within a frequency band from 200-800 Hz. Thus, if the HVV tool 30 detects an input waveform as containing ninety percent or more of the recorded frequencies in the frequency band from 200-800 Hz, the HVV tool 30 verifies the input waveform as a human voice.) Harrington does not consider a respective contribution of a caller to select a sample in establishing the voiceprint. Harrington does not consider the case if the respective contributions to the meeting audio from the one or more human speakers other than the selected human speaker are greater than or equal to the audio magnitude threshold. Thus, Harrington fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2658